Citation Nr: 1827231	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  17-00 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bleeding ears.

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for concussion (also claimed as traumatic brain injury (TBI)).

3. Entitlement to service connection for posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for concussion (also claimed as Traumatic Brain Injury (TBI)).

5. Entitlement to service connection for bleeding ears.

6. Entitlement to service connection for macular degeneration, to include as secondary to TBI.

7. Entitlement to service connection for basal cell skin cancer, to include as due to exposure to atomic bomb-related ionization.

8. Entitlement to service connection for vertigo.


REPRESENTATION

Veteran represented by:	Utah Department of Veterans and Military Affairs


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The Veteran served on active duty in the United States Army from September 1946 to December 1947, including in Japan.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2016 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Salt Lake City, Utah.

The issues of entitlement to service connection for basal cell skin cancer, to include as due to exposure to atomic bomb-related ionization, and entitlement to service connection for vertigo are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. In January 2010, the RO denied the claim for entitlement to service connection for bleeding ears based on the absence of an in-service event, nexus, or current disability.  

2. Evidence received since the January 2010 rating decision relates to a previously unestablished fact necessary to substantiate the claim for entitlement to service connection for bleeding ears. 

3. In January 2010, the RO denied the claim for entitlement to service connection for concussion (also claimed as TBI) based on the absence of an in-service event, nexus, or current disability.  

4. Evidence received since the January 2010 rating decision relates to a previously unestablished fact necessary to substantiate the claim for entitlement to service connection for concussion (also claimed as TBI). 

5. There is no current diagnosis of PTSD.

6. There is no current diagnosis of concussion (also claimed as TBI).

7. There is no current diagnosis of bleeding ears.

8. Macular degeneration did not have its onset in and is not otherwise related to service.

CONCLUSIONS OF LAW

1. The January 2010 rating decision that denied the claim for entitlement to service connection for bleeding ears is final.  38 U.S.C. § 7105 (c) (West 2012); 38 C.F.R. §§ 3.156 (b), 20.1103 (2017).

2. Evidence received since the January 2010 rating decision is new and material and the claim for entitlement to service connection for bleeding ears is reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (a) (2017).

3. The January 2010 rating decision that denied the claim for entitlement to service connection for concussion (also claimed as TBI) is final.  38 U.S.C. § 7105 (c) (West 2012); 38 C.F.R. §§ 3.156 (b), 20.1103 (2017).

4. Evidence received since the January 2010 rating decision is new and material and the claim for entitlement to service connection for concussion (also claimed as TBI) is reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (a) (2017).

5. The criteria for service connection for PTSD have not been met.  38 U.S.C. §§ 1101, 1111, 1110, 1153, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2017).

6. The criteria for service connection for concussion (also claimed as TBI) have not been met.  38 U.S.C. §§ 1101, 1111, 1110, 1153, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2017).

7. The criteria for service connection for bleeding ears have not been met.  38 U.S.C. §§ 1101, 1111, 1110, 1153, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2017).

8. The criteria for service connection for macular degeneration have not been met.  38 U.S.C. §§ 1101, 1111, 1110, 1153, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decision makers that bear directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

1. Bleeding Ears

In January 2010, the RO denied the claim for entitlement to service connection for bleeding ears based on the absence of an in-service event, nexus, or current disability.  The RO found that the Veteran's service treatment records are silent for complaints, treatment, or diagnosis, of bleeding ears.  The RO also found no objective medical evidence available showing that the Veteran has a current diagnosis of bleeding ears, much less one that was caused by or a result of his military service.

In May 2016, the Veteran sought to reopen his claim for entitlement to service connection for bleeding ears.  The evidence received since the final January 2010 rating decision includes a January 2015 statement, in which the Veteran's daughter provides that when the Veteran was in service, he was in the artillery field shooting off cannons with no protection of any kind, and that he and the others all had bleeding ears.  See January 5, 2015 Veteran's Daughter's Statement.

The Board finds the evidence new, as it was not previously submitted to agency decision makers.  The evidence is also material as it addresses a reason for the January 2010 RO denial, that is, the absence of an in-service event.  Accordingly, the claim is reopened.

2. Concussion (also claimed as TBI)

In January 2010, the RO denied the claim for entitlement to service connection for concussion (also claimed as TBI) due to a lack of an in-service event, nexus, or current disability.  The RO found that the Veteran's service treatment records are silent for complaints, treatment, or diagnosis, of concussion (also claimed as TBI).  The RO also found no objective medical evidence available showing that the Veteran has a current diagnosis of concussion (also claimed as TBI), much less one that was caused by or a result of his military service.

In May 2016, the Veteran sought to reopen his claim for entitlement to service connection for concussion (also claimed as TBI).  The evidence received since the final January 2010 rating decision includes a January 2015 statement, in which the Veteran's daughter provides that when the Veteran was in service, he was in the artillery field shooting off cannons with no protection of any kind (see January 5, 2015 Veteran's Daughter's Statement), and literature discussing how military-related TBIs may stem from exposure to explosive blasts (see literature attached to December 2016 Form 9).

The Board finds the evidence new, as they were not previously submitted to agency decision makers.  The evidence is also material as they address a reason for the January 2010 RO denial, that is, the absence of an in-service event.  Accordingly, the claim is reopened.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provides that VA will notify and assist a claimant in obtaining evidence necessary to substantiate a claim. 

The VCAA requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

Moreover, for service connection claims, VA is obliged to provide an examination or obtain a medical opinion in a claim when (1) the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, (2) the record indicates that the disability or signs and symptoms of disability may be associated with active service, and (3) the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between a current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.  However, the duty to provide an examination is not limitless.  See Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010).  The McLendon threshold elements above must be satisfied before VA is obliged to provide an examination or opinion.  Id.; McLendon, supra.

Here, with respect to the Veteran's claims for entitlement to service connection for PTSD, concussion (also claimed as TBI), bleeding ears, and macular degeneration, the Board specifically notes that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate these claims in particular.  The evidence includes the Veteran's service treatment records (STRs), post-service treatment records, and lay statements.  

While the Board acknowledges that the Veteran was not afforded VA examinations or medical opinions for these particular claims, the Board finds the duty to assist nevertheless satisfied because no VA examination or medical opinion is warranted for these claims as the McLendon elements have not been satisfied with respect to these claims.  

For the claims of entitlement to service connection for PTSD, concussion (also claimed as TBI), bleeding ears, and macular degeneration, the evidence does not in any way suggest that the claimed post-service disabilities are related to any claimed in-service event or injury.  The objective medical evidence does not in any way suggest that his current disabilities had their onset in service or are otherwise related to his service or any service-connected disability, either.  Moreover, the Veteran's bare contentions that his current disabilities had their onset in service or are otherwise related to his service or any service-connected disability, alone, are insufficient to trigger VA's duty to assist to provide a medical examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (explaining that something more than a Veteran's conclusory, generalized statement is needed to trigger VA's duty to assist by providing a medical nexus examination).  Thus, the "low" threshold for purposes of triggering VA's duty to provide an examination is not met for these specific claimed disabilities.  

In sum, VA examinations or medical opinions are not warranted for his claims for entitlement to service connection for PTSD, concussion (also claimed as TBI), bleeding ears, and macular degeneration.  Accordingly, the Board finds that the duty to assist requirements under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159 (c) have been satisfied for the claims for entitlement to service connection for PTSD, concussion (also claimed as TBI), bleeding ears, and macular degeneration.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

Although a claimant is competent in certain situations to identify a simple condition such as a fall leading to a broken leg, a lay person is generally not competent to provide evidence as to more complex medical questions, such as the etiology of sleep apnea.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C. 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).
               
1. PTSD, Concussion (also claimed as TBI), Bleeding Ears

Entitlement to service connection for PTSD, concussion (also claimed as TBI), bleeding ears, and macular degeneration are denied.  While the Veteran contends he should be service-connected for these alleged disabilities, there is no competent evidence of record that the Veteran has current diagnoses of PTSD, concussion (also claimed as TBI), bleeding ears, and macular degeneration, or the signs, symptoms, or residuals thereof.  None of the objective medical evidence and testing shows current diagnoses of PTSD, concussion (also claimed as TBI), bleeding ears, and macular degeneration, or its signs, symptoms, or residuals, at any time during the appeal period.  See, e.g., Salt Lake City VA medical records from April 1998 to November 2016.  

Moreover, the Veteran has not provided any lay statements regarding any current PTSD, concussion (also claimed as TBI), bleeding ears, and macular degeneration symptomatology that would indicate a current diagnoses of PTSD, concussion (also claimed as TBI), bleeding ears, and macular degeneration.  See Jandreau, 492 F.3d at 1372.  

As there is no competent evidence that would establish the current disability element with regard to the PTSD, concussion (also claimed as TBI), bleeding ears, and macular degeneration service connection claims, entitlement to service connection for PTSD, concussion (also claimed as TBI), bleeding ears, and macular degeneration, cannot be granted on any basis.  Boyer, 210 F.3d at 1353; Brammer v Derwinski, 3 Vet. App. 223, 225 (1992) (holding that there can be no valid claim for service connection "[i]n the absence of proof of a present disability").  

In reaching all of the conclusions stated above, the Board considered the applicability of the benefit-of- the-doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claims.  38 U.S.C. § 5170(b); 38 C.F.R. § 3.102 (2016); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

2. Macular Degeneration

The claim for entitlement to service connection for macular degeneration, to include as secondary to TBI, is denied as well.  First, there is no evidence in the record establishing the nexus element for service connection for macular degeneration.  

The Veteran has not submitted any lay statements contending that his macular degeneration may be attributable to his military service.  Additionally, there is no objective medical evidence of record suggesting that his macular degeneration had its onset in, or is otherwise related to his military service.  See, e.g., Salt Lake City VA medical records (showing 1999 diagnosis of macular degeneration).   Because the nexus element of direct service connection has not been demonstrated, entitlement to service connection for macular degeneration is denied.  

Furthermore, the Veteran is not service-connected for TBI.  See also Wallin v. West, 11 Vet. App. 509, 512 (1998); 38 C.F.R. § 3.310 (2017).  Therefore, the claim for entitlement to service connection for macular degeneration as secondary to TBI cannot be granted either.

ORDER

The application to reopen the claim for entitlement to service connection for bleeding ears is granted.

The application to reopen the claim for entitlement to service connection for concussion (also claimed as TBI) is granted.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for concussion (also claimed as TBI) is denied.

Entitlement to service connection for bleeding ears is denied.

Entitlement to service connection for macular degeneration is denied.


REMAND

1. Basal Cell Skin Cancer

The Veteran seeks service connection for basal cell skin cancer, to include as due to exposure to atomic bomb-related ionization.  See, e.g., Radiation Risk Activity Information Sheet.  Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in different ways, which have been outlined by the Court.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); see also Ramey v. Brown, 9 Vet. App. 40, 44   (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 1997).

Pertinent to the instant case, if a Veteran was exposed in service to ionizing radiation and, after service, developed any cancer within a period specified for each by law, then the Veteran's claim is referred to the Under Secretary for Benefits who must determine, based on the extent of exposure, whether there is a reasonable possibility that the disease was incurred in service.  38 C.F.R. § 3.311.

In the instant case, in January 2012, the Veteran was been diagnosed with skin cancer, a disease listed under 38 C.F.R. § 3.311 (b)(2).  Pursuant to 38 C.F.R. § 3.311, when a claimant contends that a radiogenic disease, which first became manifest after service though not to a compensable degree within any other applicable presumptive period, is the result of exposure to ionizing radiation in service, an assessment is made as to the size and nature of the radiation dose.  38 C.F.R. § 3.311 (a).  A "radiogenic disease" means a disease that may be induced by ionizing radiation, and includes most forms of cancer.  38 C.F.R. § 3.311 (b)(2).  Except as otherwise provided, the radiogenic disease must become manifest five years or more after exposure.  38 C.F.R. § 3.311 (b)(5).  If these threshold requirements are met, an assessment as to the size and nature of the radiation dose must be made. 38 C.F.R. § 3.311 (a)(1). 

In order to do so, the RO must request dose information as provided by 38 C.F.R. § 3.311 (a)(2).  38 C.F.R. § 3.311 (a)(2)(iii) requires that, in claims not based upon participation in atmospheric nuclear testing or Hiroshima and Nagasaki occupation, dose data normally include, but may not be limited to, the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), service treatment records and other records which may contain information pertaining to radiation exposure in service.  All such records must then be forwarded to the Under Secretary for Health, who will be responsible for the preparation of a dose estimate.  38 C.F.R. § 3.311 (a)(2)(iii).  Finally, if exposure to ionizing radiation is identified, the Veteran's claim must then be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311 (c).

In short, according to the medical records, the Veteran has a radiogenic disease within the meaning of 38 C.F.R. § 3.311 (b)(2) and it manifested more than five years after alleged exposure.  Further, the Veteran has contended that his skin cancer was the result of ionizing radiation exposure.  

Thus, on remand, the AOJ should attempt to obtain pertinent records as outlined by 38 C.F.R. § 3.311 (a)(2)(iii).  The Veteran's claims file should then be forwarded to the Under Secretary for Health for a radiation dose estimate and, if any radiation exposure is identified, to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311 (c).


2. Vertigo

The Veteran also seeks service connection for vertigo.  In a January 2015 Statement, the Veteran's daughter indicates that the Veteran has had vertigo since his active duty service.  The Veteran and his daughter are competent to report symptoms readily observed by laypersons, such as dizziness.  Moreover, post-service VA treatment records show that the Veteran presently experiences dizziness.  Given the low threshold under McLendon, the Board finds that an examination is warranted to determine whether the Veteran's reported dizziness is related to service.  See McLendon, 20 Vet. App. at 79.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request from the National Personnel Records Center, or other appropriate source, documentation regarding the claimed exposure to ionizing radiation, including, but not limited to, the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141).  Attempts should also be made to ascertain whether there are any service personnel records for this Veteran that can be obtained.  All attempts to obtain information should be detailed in the claims folder.

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.  38 U.S.C. § 5103A (b); 38 C.F.R. § 3.159 (c)(2) (2017).

2. Following the above, forward the claims folder and any other pertinent documents to the VA Under Secretary for Health for a radiation dose estimate in accordance with 38 C.F.R. § 3.311 (a)(2)(iii).

3. If it is determined the Veteran was exposed to ionizing radiation, forward the Veteran's claim to the VA Under Secretary for Benefits for consideration in accordance with 38 C.F.R. § 3.311 (c), again if the evidence shows such referral is indicated by the above development.

4. Schedule the Veteran for a VA examination to determine the nature and etiology of his vertigo. The examiner must be provided access to the electronic claims file and a copy of this remand and he or she must indicate review of these items in the examination report. All necessary tests must be completed.

For any disability manifesting as dizziness, to include vertigo, please opine whether it is at least as likely as not (50 percent or greater probability) that the disability is related to service or is due to or has been aggravated (permanently worsened) by the Veteran's service-connected bilateral hearing loss and/or tinnitus.

For all opinions, the RO should ensure that a rationale is provided, to include specific discussion of the medical principles involved and the relevant facts.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The Agency of Original Jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

Any opinion expressed must "contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

5. The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

6. THE AOJ MUST REVIEW THE CLAIMS FILE AND ENSURE THAT THE FOREGOING DEVELOPMENT ACTION HAS BEEN COMPLETED IN FULL.  IF ANY DEVELOPMENT IS INCOMPLETE, APPROPRIATE CORRECTIVE ACTION MUST BE IMPLEMENTED.  IF ANY REPORT DOES NOT INCLUDE ADEQUATE RESPONSES TO THE SPECIFIC OPINIONS REQUESTED, IT MUST BE RETURNED TO THE PROVIDING EXAMINER FOR CORRECTIVE ACTION.

7. After completion of the above development, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the entire appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).






______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


